Title: John Quincy Adams to Abigail Adams, 8 July 1794
From: Adams, John Quincy
To: Adams, Abigail


          
            My dear Madam
            New York July 8. 1794.
          
          The stage in which I had engaged a passage for Philadelphia this morning, has gone away by mistake, and left me behind, which gives me leisure to write a line by my brother. He intends to pay you a visit this summer, and will be the bearer of this.
          I was detained three days in Newport for a wind, but otherwise have had a very comfortable passage from Boston hither— I find my health better than when I saw you, and hope that the heats of Philadelphia, will not prove injurious to it. I shall make as short a stay there as possible.
          I have met here with Messrs: Talleyrand and Beaumiez, who are about to proceed eastward, and will in the course of a fortnight or three weeks pay you a visit. I have likewise seen a Mr: Colomb, an aid to Mr De la Fayette; who went to Europe in 1779 with us on board the Sensible. “tempora mutantur et nos mutamur in illis.” Mr: Colomb and I sat and conversed very sociably together for half an hour before either of us discovered that we had been formerly acquainted, and fellow passengers.
          If you do not understand my Latin quotation, I must plead the example of the most respectable authority as a precedent to excuse my inserting it.
          Mrs Smith and the family are well, but her children were in the Country, and I was disappointed in not seeing them.— At three this afternoon I start for Philadelphia, from which place, I hope you will shortly hear from me.
          In all duty and affection, I remain your Son.
          
            John Q. Adams.
          
        